Citation Nr: 0923566	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  What evaluation is warranted for a stretch injury of the 
right radial nerve from March 25, 2004 to March 11, 2007?

2.  What evaluation is warranted for a stretch injury of the 
right radial nerve since March 12, 2007?

3.  What evaluation is warranted for residuals of a left knee 
injury from March 25, 2004 to March 8, 2007?

4.  What evaluation is warranted for residuals of a left knee 
injury since March 9, 2007?


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1990 to 
November 1990, and March 2002 to March 2004.  The Veteran 
also had service with the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service-connection and 
assigned noncompensable ratings from March 25, 2004.  In an 
August 2007 rating decision, the RO increased the Veteran's 
evaluation for a stretch injury of the right radial nerve to 
a 20 percent, and the rating for residuals of a left knee 
injury to 10 percent, both effective March 25, 2004.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the Cleveland, Ohio, 
RO.  A copy of the transcript is of record.

The issues of what evaluation is warranted for a stretch 
injury of the right radial nerve since March 12, 2007 and 
what evaluation is warranted for residuals of a left knee 
injury since March 9, 2007 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period between March 25, 2004 and March 11, 2007, 
the Veteran's stretch injury of the right radial nerve was 
not productive of moderate, incomplete paralysis.

2.  For the period between March 25, 2004 and March 8, 2007, 
the Veteran's residuals of a right knee injury were not 
characterized by flexion limited to 30 degrees, extension 
limited to 15 degrees, or moderate recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  For the period between March 25, 2004 and March 11, 2007, 
the criteria for a rating in excess of 20 percent for a 
stretch injury of the right radial nerve have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8514 (2008).

2.  For the period between March 25, 2004 and March 8, 2007, 
the criteria for a rating in excess of 10 percent for 
residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F. 3d 1311 (Fed Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication, or prejudices the appellant.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in a claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in 
this decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran argues that he is entitled to a rating in excess 
of 20 percent for a stretch injury of the right radial nerve.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8514, a 20 percent 
rating is warranted for mild, incomplete paralysis of the 
radial nerve.  A 30 percent rating is warranted for moderate, 
incomplete paralysis of the radial nerve.  The Veteran is 
right-handed.

At a VA examination in June 2005, the Veteran reported 
injuring his right arm in January 2003.  Thereafter, he 
reported having tingling dysesthesia from the shoulder to the 
back of the hand that was painful with numbness.  Since his 
injury, use-related tingling dysesthesias persisted, but 
night pains remitted after two weeks.  Sensory and 
neurological examinations were within normal findings.  Light 
touch showed less sensitivity in the right radial nerve 
distribution.  The Veteran was diagnosed with a resolving 
stretch injury of the right radial nerve.  The examiner 
opined that the Veteran could do his work without hindrance. 

The Veteran was afforded two VA examinations for his right 
shoulder pain in March 2007: one for the muscles and nerves 
and one for the joints.  At his muscle and nerve examination, 
the Veteran reported numbness in the shoulder, radiating to 
the hand.  He also reported decreased range of motion in the 
right shoulder, and pain when putting on clothes.  He could 
elevate his arms over his head with no difficulty.  The pain 
caused some limited interference with his job.  On physical 
examination, the Veteran had no gross right shoulder, arm, 
forearm, hand, or finger deformity.  No wrist drop or muscle 
atrophy was found.  No sensory deficits were detected in a 
radial nerve distribution in the arm, forearm, or hand on the 
right.  

Motor survey revealed 4+/5 graded strength in the triceps and 
anconeus muscles and 4-/5 graded strength in the 
brachioradialis muscle.  There was more weakness in 
supination than pronation on the right compared to the left.  
There was mild 4+/5 graded strength in the right wrist on 
extension.  There was mild extensor weakness in the 
lumbricals and interossei muscle graded as 4+/5 as evidenced 
by predominant flexion in the proximal interphalangeal and 
distal interphalangeal joints with wrist extended on the 
right.  The neurologist opined that the evidence clinically 
suggested the presence of radial nerve motor neuropathy on 
the right, secondary to a stretch injury.  Electromyograph 
and nerve conduction velocity examination, however, revealed 
no definite electrophysiological evidence of radial 
neuropathy.  The physician ordered an MRI, but the results 
are not of record.  

At the Veteran's joint examination, he reported a daily dull, 
aching, and throbbing pain in his shoulder, increased by 
pushing and overhead movements.  The Veteran denied 
stiffness, swelling, heat or redness, giving way, or locking 
of the shoulder.  The Veteran denied any effect on his 
employment.  An examination of the right shoulder showed no 
marked deformity with good muscle bulk.  A range of motion 
examination showed forward flexion from zero to 170 degrees; 
shoulder abduction of zero to 100 degrees; external and 
internal rotation from zero to 90 degrees, all with pain at 
the extremes of the range of motion.  The Veteran had 
tenderness to palpation to the subacromial space over the 
bicipital tendon.  Strength in the shoulder movements were 
decreased to a +4/5.  Repetitive testing did not show 
increased pain, fatigue, weakness, incoordination, or 
decreased range of motion.  X-ray of the shoulder revealed no 
fracture or dislocation, no destructive bony changes, and 
minimal arthritis.  The Veteran was diagnosed with chronic 
right shoulder bicipital tendonitis.

The Board finds that the Veteran is liberally rated at a 20 
percent rating, and a higher rating is not warranted for his 
stretch injury of the right radial nerve.  His examination 
results showed findings of decreased sensation to light 
touch, mild weakness, and complaints of numbness, all in the 
right upper extremity.  Testing, however, showed no definite 
electrophysiological evidence of radial neuropathy of the 
right upper extremity.  The Board acknowledges that the 
physician ordered an MRI, and those results are not of 
record.  VA, however, rates upon impairment of nerve 
function, and MRI results would not demonstrate any impaired 
radial nerve function.  As the Veteran's exhibited no more 
than mild symptoms during this period, and as his test 
findings showed no evidence of radial neuropathy, a rating in 
excess of 20 percent is not warranted.

The Veteran also argues for a rating in excess of 10 percent 
for a left knee disability.  At a June 2005 VA examination, 
the Veteran reported pain, occasional stiffness, swelling, 
and occasional giving way of his left knee.  The Veteran 
could do normal daily activity and work.  A physical 
examination showed that the Veteran could ambulate without 
aid or assistance.  The Veteran had a little tenderness, 
soreness, and pain, with slight crepitation with motion.  A 
range of motion test showed flexion from zero to 135 degrees, 
with pain over the last 30 degrees of flexion.  No redness, 
guarding, ankylosis, or effusion was noted.  The knee was 
stable to medial and lateral and anterior and posterior 
testing.  Repetitive use caused increased aches, pains, 
soreness, tenderness, and fatigability.  No change, however, 
was noted on examination.  X-rays of the left knee were 
normal.  The Veteran was diagnosed with residual 
postoperative injury to the left knee.

At a March 2007 VA examination, the Veteran reported constant 
chronic pain to the knee with stiffness.  He had occasional 
swelling maybe one to two times per month.  He denied heat, 
redness, instability, giving way, or locking.  The pain 
reportedly increased when standing longer than one hour, and 
with weather changes.  He reported occasionally wearing a 
knee brace.  A physical examination of the left knee showed 
no marked deformity, soft tissue swelling, or erythema.  The 
Veteran had full range of motion without pain, but flexion 
was decreased from zero to 120 degrees with pains at the 
extremes of the range of motion.  He had tenderness to 
palpation in the medial joint line and also some peripatellar 
pain to palpation.  Strength was normal.  After repetitive 
flexion and extension of the left knee, the Veteran exhibited 
the same range of motion and the same pain.  He described 
having flare-ups, resolving after one day with nonsteroidal 
anti-inflammatory medication.  Knee stability was normal.  X-
rays of the knee revealed no fracture or dislocation, no 
destructive body changes, and no significant bony pathology.  
The Veteran was diagnosed with internal derangement of the 
left knee.

The Board finds that a higher evaluation is not warranted for 
the Veteran's left knee for this period.  The Veteran range 
of motion was slightly limited, but the findings do not even 
meet the criteria for a compensable rating under Diagnostic 
Codes 5260 or 5261.  He was not diagnosed with recurrent 
subluxation or lateral instability of the left knee, and his 
knee x-rays revealed no arthritis.  Although the Veteran did 
not meet the criteria for a compensable rating of the knee, 
the RO found that his symptoms of pain, weakness, stiffness, 
and occasional swelling warranted a 10 percent evaluation 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See August 
2007 supplemental statement of the case.  As the Veteran does 
not meet the criteria for a compensable rating under the knee 
ratings, and he has not been diagnosed with arthritis of the 
knee, a higher rating is not warranted.

For the foregoing reasons, the Veteran's claims for increased 
ratings are denied.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1). 
 The Veteran's disabilities have not resulted in marked 
interference with employment, or required frequent periods of 
hospitalization.  At his VA examinations, the Veteran noted 
that his left knee disability did not interfere with work.  
While his right shoulder disability sometimes bothered him at 
work, it did not markedly interfere with employment.  The 
Board also notes that the Veteran has been able to maintain 
employment.  The schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for referral for 
consideration of extraschedular rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107.


ORDER

For the period between March 25, 2004 and March 11, 2007 an 
evaluation greater than 20 percent is not warranted for a 
stretch injury of the right radial nerve.

For the period between March 25, 2004 and March 8, 2007 an 
evaluation greater than 10 percent is not warranted for 
residuals of a left knee injury.


REMAND

For the periods since March 12, 2007 and March 9, 2007, the 
Board finds that the claims must be remanded for further 
development.

At the Board hearing, the Veteran noted that both of his 
disabilities were worsening.  The undersigned noted at the 
hearing that the Veteran appeared to struggle to raise his 
right hand to take an oath before testifying.  This marks an 
increase in pain since the Veteran's last examination.  The 
United States Court of Appeals for Veterans Claims has held 
that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  As the Veteran testified at his hearing 
that both his disabilities were worsening, he will be 
provided an opportunity to report for a new VA examination to 
ascertain the current status of his service-connected knee 
and right radial nerve disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all VA records 
pertaining to the Veteran's knee and right 
radial nerve disabilities since March 
2007.  The RO should also contact the 
Veteran and invite him to identify or 
submit any treatment records concerning 
his disabilities that have not yet been 
submitted.  The RO must obtain the MRI 
results from March 2007 and associate them 
with the claims file.  Following the 
receipt of the appellant's response, the 
RO should undertake appropriate action.

2.  Thereafter, the RO should schedule the 
Veteran for an examination with a 
physician.  The Veteran's file is to be 
provided to and reviewed by the physician 
prior to the examination.  The examining 
physician should also conduct any tests he 
or she deems appropriate.  All tests, 
including range of motion tests, should be 
completed in accordance with the latest 
AMIE worksheets for rating disorders of 
the musculoskeletal system.  If the March 
2007 MRI results have not been associated 
with the claims file, a new MRI should be 
scheduled.  All findings should be fully 
documented and explained in detail.

The physician is to specifically comment 
on the nature and extent of any right 
radial nerve impairment.  If a separate 
right shoulder or arm disability is 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
(at least a 50/50 chance) that the 
separate right shoulder or arm disability 
is related to active duty service or his 
service-connected right radial nerve 
disability. 

The physician is to render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the service-connected knee 
disability.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  The examiner 
is to address whether, and to what extent, 
the Veteran experiences any functional 
loss due to pain and/or any of the other 
symptoms during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  The 
examiner is to identify all impairments 
affecting the left knee.  The examiner 
should indicate whether arthritis is 
present, and whether there is recurrent 
subluxation or lateral instability.  If 
instability is present the degree of that 
impairment should be classified as either 
"slight," "moderate," or "severe."  
Finally, the examiner is to classify the 
degree to which the knee and right radial 
nerve disorders interfere with the 
Veteran's ability to work.

A complete rationale must be provided for 
any opinion offered.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claims of what evaluation is warranted 
for a stretch injury of the right radial 
nerve from March 12, 2007, and what 
evaluation is warranted for residuals of a 
left knee injury since March 9, 2007.  If 
either claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


